Citation Nr: 0904954	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-29 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased evaluation in excess of 30 
percent for bilateral hearing loss from January 30, 2006 to 
October 15, 2007.

2. Entitlement to an increased evaluation in excess of 60 
percent for bilateral hearing loss from October 16, 2007 to 
November 19, 2007.

3. Entitlement to an increased evaluation in excess of 50 
percent for bilateral hearing loss from November 20, 2007.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

5.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected bilateral hearing 
loss.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1966 to 
January 1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2006 and September 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
benefits sought on appeal.  The Veteran appealed that 
decision to the Board, and the case was referred to the Board 
for appellate review.

In an August 2006 rating decision, the RO granted an 
increased evaluation to 30 percent for bilateral hearing loss 
from January 30, 2006.  In February 2008, the RO granted a 60 
percent evaluation, effective from October 16, 2007, and then 
assigned a 50 percent evaluation, effective from November 20, 
2007.

In September 2006, the RO found the Veteran had presented new 
and material evidence to reopen the claim of service 
connection for tinnitus and the RO denied the Veteran's 
claim.  Regardless of the RO's determination on the matter of 
reopening the Veteran's claim for service connection, that 
decision is not binding on the Board, and the Board must 
decide whether new and material evidence has been received to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993) (holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  


FINDINGS OF FACT

1.  VA audiometric testing performed in August 2006 revealed 
Level VII hearing loss in the right ear and Level VI hearing 
loss left ear.  Puretone thresholds were 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz (1000, 
2000, 3000, and 4000 Hertz) for the right ear only.

2.  VA audiometric testing performed in October 2007 revealed 
Level IX hearing loss in the right ear and left ear.  
Puretone thresholds were 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz (1000, 2000, 3000, and 
4000 Hertz) for both ears.

3.  VA audiometric testing performed in November 2007 
revealed Level VII hearing loss in the right ear and left 
ear.  Puretone thresholds were 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz (1000, 2000, 
3000, and 4000 Hertz) for both ears.

4.  Service connection for tinnitus was denied by a final May 
1977 rating decision.

3.  The additional evidence received since the May 1977 
rating decision is new and material and raises a reasonable 
possibility of substantiating the claim.  

4.  The Veteran's tinnitus is etiologically related to 
service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation in 
excess of 30 percent for bilateral hearing loss from January 
30, 2006 to October 15, 2007 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code 6100 
(2008).

2.  The schedular criteria for an increased evaluation for 
bilateral hearing loss in excess of 60 percent from October 
16, 2007 to November 19, 2007 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code 6100 
(2008).

3.  The schedular criteria for an increased evaluation in 
excess of 50 percent for bilateral hearing loss from November 
20, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1 
- 4.14, 4.85, 4.86, Diagnostic Code 6100 (2008).

4.  New and material evidence has been received to reopen the 
claim of service connection for tinnitus.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §  3.156(a) (2008).

5.  Tinnitus has been shown to be proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the claim of service connection for tinnitus, 
the Veteran's claim is being granted.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.

With respect to the Veteran's claims for higher ratings for 
hearing loss, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to 
initial adjudication of the Veteran's claims, a letter dated 
in May 2006 was furnished the Veteran in accordance with the 
notice provisions of the VCAA.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the VCAA notice 
must be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied 
by post-decisional communications.  The notice in this case 
predated the rating decisions.

In the May 2006 letter noted above, the Veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claims.  He was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf; it also in essence told him to provide 
relevant information which would include that in his 
possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

However, the Board also acknowledges a recent decision from 
the United States Court of Appeals for Veterans Claims 
(Court) that provided additional guidance of the content of 
the notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that to substantiate his or her claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, a specific Vasquez-Florez notice was not sent 
to the Veteran.  Thus, there is presumed prejudicial error.  
However, in Sanders, the Federal Circuit stated that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless the VA can show that the error did not affect the 
essential fairness of the adjudication.  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  To do this, 
the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non- 
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores.

In this case, the Board finds that any presumption of 
prejudice to the Veteran by virtue of any Vazquez-Flores 
notice deficiency has been rebutted.  Pertinent information 
essentially in accordance with Vazquez-Flores was provided to 
the Veteran in letters dated in March and May 2006.  The 
Veteran was informed of the necessity of providing medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  In the section 
entitled "Disability Rating," and "How VA Determines the 
Disability Rating," VA specifically cited to the impact on 
employment and described the types of evidence which would 
support the claim.  The Veteran was also told that disability 
rating range from zero to 100 percent based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  The statement of the case 
was also relevant to the specific pertinent diagnostic code.  
Therefore, the Board finds that the Veteran has not been 
prejudiced by insufficient notice in this case.  

Further, the Veteran demonstrated that there was actual 
knowledge of what was needed to establish his claim.  Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007); see also Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005).  The mere act of submitting evidence does not 
demonstrate actual knowledge.  See Vazquez-Flores.  The 
arguments presented by the claimant for an increased rating 
for hearing loss were tailored to the pertinent symptoms of 
hearing loss as related to the diagnostic criteria.  
Furthermore, the Veteran submitted new medical evidence in 
support of the claim.

Accordingly, the Board finds that the essential fairness was 
maintained in this case because the Veteran has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claim and because VA has obtained all relevant 
evidence.  The Veteran demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The Veteran discussed the 
pertinent criteria and submitted supporting evidence.  The 
criteria were discussed in the statement of the case and 
supplemental statement of the case and the claimant was told 
why a higher rating was not warranted under that criteria.  
Therefore, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders, 487 F.3d at 889.

With respect to the assignment of effective dates, because 
the Board's decision herein denies the claims for an 
increased rating, no other disability rating or effective 
date is being, or will be, assigned.  Therefore, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.  Nevertheless, the Veteran 
was sent in the pertinent information in March 2006.

The Veteran's service, VA and private treatment records have 
been obtained to the extent possible.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran was provided VA examinations 
in December 1996, April 1997, and August 2006.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected hearing loss since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Hearing Loss

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
this case, staged ratings are appropriate.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

The Rating Schedule provides rating tables for the evaluation 
of hearing impairment.  Table VI assigns a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of percent speech discrimination and the puretone 
threshold average (the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. 
§ 4.85 (2008).  Table VII is used to determine the percentage 
evaluation by combining the Table VI Roman numeral 
designations for hearing impairment in each ear.  Id.  When 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned in audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2008).  Each ear is evaluated 
separately.  Id. 

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(b) (2008).  That numeral is then 
elevated to the next higher Roman numeral.  Id.  Each ear is 
evaluated separately.  Id.

The Board first notes that the VA examiners who conducted the 
examinations of record provided the decibel readings for 500 
Hertz, but application of such is not necessary for 
calculating the average since it is not pertinent for rating 
the Veteran's hearing loss.  See 38 C.F.R. § 4.86(a).

A May 2006 private audiological examination puretone tests 
indicated bilateral sensorineural hearing loss that increased 
gradually with high frequencies.  Speech reception thresholds 
were 34 decibels in the right ear and 32 decibels in the left 
ear.  Speech discrimination scores obtained at 40 decibel 
sensation levels were 88 percent in the right ear and 84 
percent in the left ear.  The diagnosis was moderately severe 
to severe bilateral sensorineural hearing loss in the high 
frequencies.

In a VA audiological examination in August 2006, puretone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
30
70
95
105
75
LEFT
30
65
105
105
76

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 70 percent in the left ear.  The 
examiner noted numerous false positive responses during the 
examination.  Findings showed mild to profound sensorineural 
hearing loss bilaterally above 500 hertz with good 
recognition in the right ear and fair recognition in the left 
ear.  Thus, 38 C.F.R. § 4.86(b) provisions for exceptional 
patterns of hearing impairment was applicable to the right 
ear only.  Applying the right ear results of this examination 
to Table VIa yields a Roman numeral value of Level VII for 
the right ear.  Applying the left ear results of this 
examination to Table VI yields a Roman numeral value of Level 
VI in the left ear.  Applying these values to Table VII, the 
Board finds that the Veteran's hearing loss is properly 
evaluated as 30 percent disabling.  

A July 2006 VA audiology consult showed an assessment of 
bilateral sensorineural hearing loss with puretone thresholds 
ranging from normal in the low frequencies to a steeply 
sloping profound high frequency loss.  Word recognition was 
44 percent in the right ear and 60 percent in the left ear.  

In an October 2007 VA outpatient record, puretone threshold, 
in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
30
85
105
105
81
LEFT
30
75
105
105
79

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and 48 percent in the left ear.  
Both right and left ear findings showed mild steeply sloping 
to profound sensorineural hearing loss between 1000 hertz and 
8000 hertz with poor word recognition ability at comfortable 
listening levels.  Although, 38 C.F.R. § 4.86(b) provisions 
for exceptional patterns of hearing impairment apply, a more 
favorable evaluation is found under Table VI.  Applying the 
results of this examination to Table VI yields a Roman 
numeral value of Level IX for the right ear and Level IX in 
the left ear.  The Board finds that the Veteran's hearing 
loss is properly evaluated as 60 percent disabling.  

In a VA audiological examination in November 2007, puretone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
30
90
105
105
83
LEFT
30
75
105
105
79

Speech audiometry revealed speech recognition ability of 62 
percent in the right ear and 84 percent in the left ear.  The 
examiner noted numerous false positive responses during the 
examination.  The diagnosis was progressive bilateral 
sensorineural hearing loss.  Thus, 38 C.F.R. § 4.86(b) 
provisions for exceptional patterns of hearing impairment are 
applicable to both ears.  Applying the results of this 
examination to Table VIa yields a Roman numeral value of 
Level VIII for the right ear and Level VIII in the left ear.  
Applying these values to Table VII, the Board finds that the 
Veteran's hearing loss is properly evaluated as 50 percent 
disabling.  

Based on the audiological findings above, the Board finds 
that the RO has applied the rating schedule accurately, and 
there is no basis under the applicable criteria for the 
assignment of an increased evaluation in excess of 30 percent 
from January 30, 2006 to October 15, 2007; 60 percent from 
October 16, 2007 to November 19, 2007; and 50 percent from 
November 20, 2007 under Diagnostic Code 6100.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for an increased evaluation.  
Thus, the appellant's request for an increased rating for 
bilateral hearing loss is denied.

Tinnitus

The Veteran contends that his current tinnitus is related to 
noise exposure in service.

However, before reaching the merits of the Veteran's claim, 
the Board must first rule on the matter of reopening of the 
Veteran's claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for tinnitus was denied by 
the RO in May 1977.  There was no appeal of this rating 
decision, and it became final.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the May 1977 rating 
decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the veteran's claim for service connection 
should be reopened and readjudicated.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

For claims filed after August 29, 2001, "new" evidence is 
defined as evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

Evidence of record at the time of the May 1977 rating 
decision consisted of the Veteran's DD-214, service treatment 
records, VA treatment records for tinnitus from 1968 to 1977, 
and lay statements.  The service treatment records, including 
enlistment and separation examinations, were void of any 
complaints or notations of tinnitus.  See 38 C.F.R. § 3.385.  
The VA treatment records show the Veteran complained of 
ringing in the ears in June 1976 and April 1977 as well as 
hearing loss.  Lay statments indicated the Veteran's hearing 
problems were a result of service.

The evidence of record since the May 1977 rating decision 
includes VA treatment records from 1978 to 2007, a private 
examination in May 2006, and VA audiological examinations in 
December 1996, April 1997, August 2006, and November 2007.  

In a December 1996 VA audiological examination, the Veteran 
reported tinnitus that sounded like crickets in his ears 
since service discharge in 1968.  The examiner noted that the 
audiological results did not indicate an ear or hearing 
problem, but made no further remarks with regard to tinnitus.

An April 1997 VA audiological examination, revealed a hearing 
loss with normal middle ear pressure and tympanic compliance 
and middle ear function was normal.  The examiner gave no 
diagnosis or opinion.

A May 2006 private examination provided a diagnosis of 
tinnitus.

In an August 2006 VA audiological examination, the Veteran 
reported a history of bilateral tinnitus with its onset in 
1967.  Based a review of the claims file, the examiner opined 
that tinnitus was less likely as not caused by or a result of 
acoustic trauma.  The examiner based his opinion on the 
Veteran's prior medical history showing normal air conduction 
thresholds for both ears at service entrance and separation.  
He also noted that the Veteran did not claim service 
connection for tinnitus until many years after service, 
specifically, the Veteran did not claim tinnitus at his 
separation examination nor did he claim service connection 
for tinnitus on applications for compensation and pension in 
1980 and 1986.

In a November 2007 VA audiological examination, the examiner 
considered the Veteran's account of the onset of tinnitus and 
opined that tinnitus was less likely than not a consequence 
of acoustic trauma during service.  The examiner based his 
opinion on the fact that all medical documentation prior to 
1976 was negative for symptoms of tinnitus and that the 
Veteran's 1968 and 1972 handwritten comments were negative 
for hearing problems and tinnitus.  The examiner noted that 
because puretone thresholds were normal at the time of 
discharge from service, the probability is that tinnitus is 
more likely as not due to post-service factors such as the 
progressive bilateral hearing loss of unknown etiology.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, the May 1977 rating decision denied 
the Veteran's claim because there was no probative medical 
nexus opinion of record.  

Since the prior decision, a November 2007 VA examination has 
been added to the claims file which raises a reasonable 
probability of substantiating the claim.  Accordingly, the 
Board finds that new and material evidence has been 
submitted.  Therefore, the claim is re-opened.  See 38 C.F.R. 
§ 3.156.

Having determined that the Veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to him if 
the Board addresses the merits of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As noted earlier, the Board finds that all notification and 
development action needed to render a fair decision on this 
issue have been accomplished.  See Quartuccio v. Principi, 16 
Vet App 183 (2002).  In this case, in light of the favorable 
decision, the Veteran will not be prejudiced by the Board 
proceeding with the adjudication of this case.  See Bernard, 
at 384 (1993). 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  Service connection may also be granted for 
certain chronic diseases such as organic diseases of the 
nervous system when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Turning to the merits of the Veteran's claim, the Board finds 
the evidence of record supports an award of secondary service 
connection for tinnitus.  

The Veteran has a current diagnosis of tinnitus.  See VA 
outpatient records and examinations.  

With regard to a medical nexus relating tinnitus to a 
service-connected disability, the Board finds the November 
2007 VA examination raises reasonable doubt regarding a nexus 
between the Veteran's tinnitus and the Veteran's service and 
specifically, a service-connected disability.  The November 
2007 examiner opined that tinnitus was unlikely a consequence 
of acoustic trauma during service, but was probably due to 
post-service factors such as the progressive bilateral 
hearing loss of unknown etiology.  However, the evidence of 
record is negative for any significant post-service noise 
exposure although a progressive bilateral hearing loss is 
shown.  Furthermore, the Veteran's in-service exposure to 
hazardous noise exposure was conceded when the RO granted 
service connection for hearing loss in April 1997.  It 
appears that the examiner was attempting to distinguish the 
Veteran's service-related and noise induced hearing loss from 
some post-service progressive hearing loss of unknown 
etiology, and relate the Veteran's current tinnitus 
etiologically to the latter.  However, the Board finds that 
this opinion raises a reasonable doubt that the Veteran's 
current tinnitus is related to his service-connected hearing 
loss as the Veteran has denied post-service noise exposure.  
The Board notes that the VA examiner's rationale for his 
negative opinion was that all medical documentation prior to 
1976 was negative for symptoms of tinnitus; that the 
Veteran's 1968 and 1972 claims for compensation were negative 
for hearing problems and tinnitus; and that puretone 
thresholds at discharge from service were within clinical 
normal limits.  However, this evidence is identical for the 
absence of complaints, claims, or medical evidence of hearing 
loss as well; it is significant that hearing loss, however, 
has been found to be due to the Veteran's exposure to 
acoustic trauma in service.  See e.g. April 1997 VA 
examination report.  The Veteran's hearing loss has been 
determined to be due to service; a VA examiner has related 
the Veteran's tinnitus to hearing loss albeit some post-
service hearing loss of unknown etiology based on factors 
which could equally apply to the Veteran's service-connected 
hearing loss.  The Board finds that the medical evidence of 
record is not sufficiently clear on this point.  In view 
thereof, the Board finds that the VA opinion when considered 
with the overall evidence of record raises a reasonable doubt 
in this case which must be resolved in favor of the Veteran's 
claim for service connection for tinnitus.  

Therefore, the evidence in this case is so evenly balanced 
that it allows application of the benefit-of-the-doubt rule 
as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Thus, the Board concludes that the 
evidence supports the Veteran's claim, and it must be 
granted.




ORDER

An increased evaluation in excess of 30 percent for bilateral 
hearing loss from January 30, 2006 to October 15, 2007 is 
denied.

An increased evaluation in excess of 60 percent for bilateral 
hearing loss from October 16, 2007 to November 19, 2007 is 
denied.

An increased evaluation in excess of 50 percent for bilateral 
hearing loss from November 20, 2007 is denied.

Service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


